OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
While the trial court erred in allowing the officer to testify as to the former codefendant’s extrajudicial statements, which inculpated defendant, the error was harmless beyond a reasonable doubt in view of the overwhelming proof of guilt. (People v Crimmins, 36 NY2d 230.) As to the trial court’s denial of defendant’s pretrial motion to preclude cross-examination regarding recent convictions for robbery and possession of stolen property, it cannot be said that the court abused its discretion. (People v Schwartzman, 24 NY2d 241.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.